864 F.2d 271
John R. WALLACEv.Otis R. BOWEN, Secretary of Health and Human Services.Appeal of John R. WALLACE, Appellant.
No. 87-3840.
United States Court of Appeals,Third Circuit.
Dec. 14, 1988.

Appeal from the United States District Court for the Western District of Pennsylvania.
Prior report:  (3rd Cir.) 855 F.2d 101.
Before SEITZ, SLOVITER and HUTCHINSON, Circuit Judges.

ORDER

1
ORDERED that panel rehearing in the above captioned matter is granted, and it is


2
FURTHER ORDERED that the Clerk of this court vacate the panel's opinion and the judgment entered thereon, and it is


3
FURTHER ORDERED that this case shall be listed for disposition at a date convenient to the court.